Citation Nr: 0806778	
Decision Date: 02/28/08    Archive Date: 03/06/08	

DOCKET NO.  05-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by VA 
to the extent possible.  

2.  Any current hearing loss is not shown to have had its 
onset during active service or for years thereafter.  

3.  Any current tinnitus is not shown to be related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss, to include 
sensorineural hearing loss, that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the record reveals there has been essential 
compliance with these mandates.  The veteran was informed by 
letter dated in June 2004 as to what the evidence had to show 
to support his claims and how VA would help him obtain 
evidence for the claims.  He was also told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  In March 2006 he was informed as to the manner in 
which VA determines effective dates and increased disability 
ratings once service connection is assigned.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board by way of a video conference hearing in January 
2008.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file, and the veteran does not 
appear to contend otherwise.  The Board acknowledges that the 
veteran's service medical records, except for his report at 
separation examination in April 1959, are missing and appear 
to have been destroyed in the fire at the National Personnel 
Records Center in 1973.  The Board also notes that the 
veteran was accorded an authorized rating examination by VA 
in August 2004.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is therefore necessary to meet 
the requirements of the VCAA.

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative, qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).  

The Board points out that it has a heightened obligation to 
explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the veteran's service records 
were destroyed while in the custody of the Government.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  There is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (The Court declined to apply an "adverse 
presumption" when records have been lost or destroyed while 
in Government control which would have required the VA to 
disprove a claim where a veteran did not demonstrate that 
either bad faith or negligent destruction of documents was 
implicated in the fire).  

The only service medical record available is the veteran's 
discharge examination report dated in April 1959.  At that 
time, the veteran expressed no pertinent complaints.  Hearing 
for whispered voice was listed as 15/15 in each ear.

Post service medical records do not refer to complaints or 
findings indicative of hearing loss or tinnitus for years 
following service discharge.  The veteran was evaluated for 
what was determined to be otitis media in 2002.  At the time 
of one such visit in July 2002, his complaints included 
hearing loss bilaterally.  

In August 2004 he was accorded an authorized audiologic 
evaluation.  The claims file as reviewed by the examiner.  It 
was noted that speech reception ability was found to be 
within normal limits in 1959.  The veteran stated that he 
first noticed some hearing loss in the 1960's.  He indicated 
he had been diagnosed with hearing loss several times, but 
was unable to state when this occurred the first time.  He 
indicated that while in service he was a paratrooper with an 
Infantry unit.  He reported that after leaving the military 
he worked for the Post Office for three years, had a job 
involving glass and metal work for 20 years, and had a job as 
a bus driver for 11 years.

With regard to tinnitus, the veteran stated that he first 
noticed it in the 1960's.  It was described as of unknown 
etiology.  The veteran indicated it was periodic and 
infrequent.  Testing showed mixed hearing loss bilaterally.  
The examiner stated that the hearing loss was "not caused by 
noise exposure while serving in the military.  There is no 
evidence that he suffered any hearing loss while on active 
duty.  His current hearing loss is caused by factors other 
than noise exposure and occurred many years after leaving the 
military."  

Also of record is the report of a VA audiology clinic visit 
in March 2006.  The veteran indicated that part of his time 
in the military was spent in the 82nd Airborne where he was 
assigned to the artillery.  He claimed that while there he 
took part in a one-week training exercise with anti-aircraft 
guns.  He stated that he fired and was close to the firing of 
the large guns several hours a day without the use of hearing 
protection.  He reported that later in his military career, 
he was part of the 11th Airborne Unit where he served in the 
Infantry as a bazooka gunman and was exposed to loud noises 
from that weapon in training exercises.  He indicated that 
throughout his service, he was a paratrooper and completed 
26 jumps from very noisy airplanes.  

A longitudinal review of the evidence shows no medical 
evidence of the veteran having hearing loss in service or for 
years thereafter.  Further, there is no medical evidence 
linking any current hearing loss or tinnitus to any incident 
to the veteran's active service.  To the extent the veteran 
is contending that he has had hearing loss and tinnitus since 
service, his contentions are outweighed by negative post 
service medical evidence, particularly a complete lack of 
medical evidence for years following service discharge.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period absence of complaints).  While 
most of the veteran's service medical records are not 
available, the report of separation examination in April 1959 
is available and it reflects no reference whatsoever to 
hearing loss or tinnitus.  As noted above, the veteran's 
statements, standing on their own, are not sufficient to 
establish a relationship between any current hearing loss and 
tinnitus on the one hand and the veteran's active service 
many years earlier on the other.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Lay persons are not competent to 
offer medical opinions).  

The Board is cognizant of heightened application on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  However, in the 
absence of any relevant medical findings indicating a causal 
relationship between hearing loss and tinnitus in the one 
hand and the veteran's service, the persuasive evidence is 
against the claims.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


